[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________           FILED
                                                          U.S. COURT OF APPEALS
                                       No. 10-10301         ELEVENTH CIRCUIT
                                   Non-Argument Calendar        JUNE 28, 2011
                                 ________________________        JOHN LEY
                                                                  CLERK
                          D.C. Docket No. 5:07-cv-00166-WTH-GRJ

NOLAN NATHANIEL EDWARDS,

lllllllllllllllllllll                                               Petitioner-Appellant,

                                            versus

WARDEN, FCC COLEMAN-MEDIUM,
Carlyle I. Holder,

lllllllllllllllllllll                                             Respondent-Appellee.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Florida
                                ________________________

                                       (June 28, 2011)

Before EDMONDSON, CARNES and ANDERSON, Circuit Judges.

PER CURIAM:
      Nolan Edwards, a federal prisoner, appeals the district court’s dismissal of

his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241. In August

1997 after a jury convicted Edwards of possession and conspiracy to possess with

intent to distribute cocaine base, the district court sentenced Edwards to life

imprisonment under 21 U.S.C. § 841(b)(1)(A) and § 851 based on two prior Florida

felony convictions. One of the prior convictions was for possession of cocaine,

which Florida classified as a felony that was punishable by up to five years

imprisonment. This Court affirmed Edwards’ conviction and sentence in

December 1998. United States v. Edwards, 167 F.3d 539 (11th Cir. 1998)

(unpublished table decision).

      In 2000 Edwards filed a 28 U.S.C. § 2255 motion attacking his sentence

based on claims of ineffective assistance of counsel and a Brady violation. The

district court entered an order denying his § 2255 motion in April 2003, and also

denied Edwards’ motion for a certificate of appealability for that order. In January

2006 Edwards filed a second 28 U.S.C. § 2255 motion again attacking his sentence,

but this time based on United States v. Booker, 543 U.S. 220, 215 S.Ct. 738 (2005).

The district court denied that motion in April 2006, and Edwards did not appeal.

On April 4, 2007, Edwards filed a habeas petition under 28 U.S.C. § 2241. The




                                           2
district court dismissed that motion on December 22, 2009, and this is Edwards’

appeal from that dismissal.

      Edwards contends that the district court erred in finding that he was

ineligible for relief under 28 U.S.C. § 2255(e)’s savings clause. He argues that

three Supreme Court decisions establish that the district court erred by using his

prior Florida state felony conviction for simple possession of cocaine to enhance

his sentence under 21 U.S.C. § 841(b) because simple possession is not a “felony

drug offense” under federal law.

      We review de novo the district court’s denial of habeas relief under § 2241.

Cook v. Wiley, 208 F.3d 1314, 1317 (11th Cir. 2000). In almost all cases,

collateral attacks on the validity of a federal conviction or sentence must be

brought under § 2255. Sawyer v. Holder, 326 F.3d 1363, 1365 (11th Cir. 2003).

Under very limited circumstances, the § 2255(e) savings clause may permit a

federal prisoner to file a habeas petition under § 2241. See 28 U.S.C. § 2255(e);

Wofford v. Scott, 177 F.3d 1236, 1244 (11th Cir. 1999).

      There is no precedent in this circuit for applying the savings clause to

sentence claims. See Wofford, 177 F.3d at 1244–45. Since it does not affect the

result, we will assume for purposes of this case only that the savings clause does

extend to sentence claims in some circumstances.

                                          3
      The first Wofford requirement a petitioner must meet in order to seek relief

under § 2241 through § 2255(e) is that his “claim is based upon a retroactively

applicable Supreme Court decision.” Wofford, 177 F.3d at 1244. The Supreme

Court decision must be directly on point, because the savings clause does not apply

if the petitioner “is actually seeking . . . an extension of the Supreme Court’s

decision.” Flint v. Jordan, 514 F.3d 1165, 1167 (11th Cir. 2008).

      Setting aside the question of retroactivity, Edwards has not presented a

Supreme Court decision that directly applies to his claim. Two of the Supreme

Court decisions on which Edwards relies, Lopez v. Gonzales, 549 U.S. 47, 127

S.Ct. 625 (2006) and Salinas v. United States, 547 U.S. 188, 126 S.Ct. 1675

(2006), are not directly on point and would have to be extended to cover his case.

The Lopez and Salinas decisions do not interpret the language of § 841 and could

only apply to a conviction under that statute by analogy. See Lopez, 549 U.S. at

52–53, 127 S.Ct. at 629 (interpreting “aggravated felony” under the Immigration

and Nationality Act); Salinas, 547 U.S. at 188, 126 S.Ct. at 1675 (interpreting

“controlled substance offense” under U.S.S.G. § 4B1.1(a)). More than analogous

authority is required to satisfy the Wofford test. See Flint, 514 F.3d at 1167.

      The other Supreme Court decision Edwards relies on, Burgess v. United

States, 553 U.S. 124, 128 S.Ct. 1572, 1577 (2008), involves § 841, but it does not

                                           4
support his argument that Florida’s felony statute for simple possession of cocaine

is a not a “felony drug offense” under § 841. See id. at 129, 128 S.Ct. at 1577

(holding that a South Carolina statute prohibiting simple possession of cocaine,

which identified the offense as a misdemeanor, was a “felony drug offense” despite

South Carolina’s label because it was punishable by more than one year in prison).

The holding in Burgess does not support Edwards’ claim that Florida’s felony

simple possession statute, which is punishable by up to five years in prison, does

not fit within the definition of “felony drug offense” under § 841. See id. Because

Edwards has failed to present a Supreme Court decision that directly applies to his

claim for habeas relief, we need not address whether any of the other Wofford

requirements have been met. Accordingly, the district court did not err in

dismissing his § 2241 petition.

      AFFIRMED.




                                          5